PER CURIAM.
The appellant filed a Florida Rule of Criminal Procedure 8.800(a) motion seeking additional jail credit in a case that became final in 2007. Because the appellant filed the motion after July 1, 2013, the trial court properly treated the motion as having been filed pursuant to Florida Rule of Criminal Procedure 3.801, but it denied the motion as untimely.
Subsection (b) of the rule initially stated that “[n]o motion shall be filed or considered pursuant to this rule if filed more than 1 year after the sentence becomes final.” However, the rule was later amended and now states that “[f]or sentences imposed prior to July 1, 2013, a motion under this rule may be filed on or before July 1, 2014.” The appellant’s motion is therefore timely. See In re Amendments to Fla. R.Crim. P. and the Fla. R. of App. P., 132 So.3d 734, (Fla.2013) (Appendix); In re Amendments to Fla. R. of Crim. P. & the Fla. R. of App. P., 132 So.3d 734 (Fla.2013) (Revised Opinion).
We therefore reverse and remand for the trial court to address the appellant’s rule 3.801 motion and provide him an opportunity to amend if required. See Fla. R.Crim. P. 3.801(c).
REVERSED AND REMANDED.
ROBERTS, WETHERELL, and OSTERHAUS, JJ„ concur.